


Exhibit 10.16

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

                ,
2008                                                                  WG-

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase                    Shares of Common Stock of

 

CALLISTO PHARMACEUTICALS, INC.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received,                          (the “Holder”), is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date hereof (the “Initial Exercise Date”) and
on or prior to the close of business on December 31, 2016 (the “Termination
Date”) but not thereafter, to subscribe for and purchase from Callisto
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), up to
                   shares (the “Warrant Shares”) of Common Stock, par value
$.0001 per share, of the Company (the “Common Stock”).  The purchase price of
one share of Common Stock under this Warrant shall be equal to the Exercise
Price, as defined in Section 2(b).  This Warrant is part of an authorized class
of up to 57,500,000 warrants of like tenor.

 

Section 1.                                            Definitions.  Capitalized
terms used and not otherwise defined herein shall have the meanings set forth in
that certain Securities Purchase and Exchange Agreement (the “Purchase
Agreement”), dated December 30, 2008, among the Company and the purchasers
signatory thereto.

 

Section 2.                                            Exercise.

 

a)                                      Exercise of Warrant.  Exercise of the
purchase rights represented by this Warrant may be made at any time or times on
or after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company of a duly executed facsimile copy of the Notice of
Exercise Form annexed hereto (or such other office or agency of the Company as
it may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company);  provided, however, within 5
Trading Days of the date said Notice of Exercise is delivered to the Company,

 

--------------------------------------------------------------------------------


 

the Holder shall have surrendered this Warrant to the Company and the Company
shall have received payment of the aggregate Exercise Price of the shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank.

 

b)                                     Exercise Price.  The exercise price of
the Common Stock under this Warrant shall be $0.02, subject to adjustment
hereunder (the “Exercise Price”).

 

c)                                      Net Exercise.  If at any time there is
no effective Registration Statement registering, or no current prospectus
available for, the resale of the Warrant Shares by the Holder, then this Warrant
may also be exercised at such time by means of a “cashless exercise” in which
the Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the volume weighted average trading price of the Common Stock on the
principal the principal market in upon which the Common Stock may be listed or
is traded (the “Trading Market”) over the twenty (20) consecutive Trading Days
immediately preceding the date of such election (“VWAP”);

 

(B) =  the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

d)                                     Exercise Limitations.

 

The Holder shall not have the right to exercise any portion of this Warrant,
pursuant to Section 2(c) or otherwise, to the extent that after giving effect to
such issuance after exercise, the Holder (together with the Holder’s
affiliates), as set forth on the applicable Notice of Exercise, would
beneficially own in excess of 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance.  For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant and any other security of the
Company convertible into Common Stock with respect to which the determination of
such sentence is being made.  Except as set forth in the preceding sentence, for
purposes of this Section 2(d), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act, it being acknowledged by
Holder that the Company is not representing to Holder that such calculation is
in compliance with Section 13(d) of the Exchange Act and Holder is solely
responsible for any schedules required to be filed in accordance therewith.  To
the extent that the limitation contained in this Section 2(d) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder) and of which portion of this Warrant is
exercisable shall be in the sole discretion of such Holder, and the

 

--------------------------------------------------------------------------------


 

submission of a Notice of Exercise shall be deemed to be such Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.  For purposes of this Section 2(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of the Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The provisions of this
Section 2(d) may be waived by the Holder upon, at the election of the Holder,
not less than 61 days’ prior notice to the Company, and the provisions of this
Section 2(d) shall continue to apply until such 61st day (or such later date, as
determined by the Holder, as may be specified in such notice of waiver).

 

e)                                      Mechanics of Exercise.

 

i.                                          Authorization of Warrant Shares. 
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).  The Company covenants that during
the period the Warrant is outstanding, it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant.  The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Warrant Shares upon the exercise of the purchase rights under this Warrant. 
The Company will take all such reasonable action as may be necessary to assure
that such Warrant Shares may be issued as provided herein without violation of
any applicable law or regulation, or of any requirements of the Trading Market
upon which the Common Stock may be listed.

 

--------------------------------------------------------------------------------


 

ii.                                       Delivery of Certificates Upon
Exercise.  Certificates for shares purchased hereunder shall be transmitted by
the transfer agent of the Company to the Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission (“DWAC”) system if the Company is a participant in
such system, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise within 3 Trading Days from the delivery to the
Company of the Notice of Exercise Form, surrender of this Warrant and payment of
the aggregate Exercise Price as set forth above (“Warrant Share Delivery
Date”).  This Warrant shall be deemed to have been exercised on the date the
Exercise Price is received by the Company.  The Warrant Shares shall be deemed
to have been issued, and Holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price and all taxes required to be paid by the Holder,
if any, prior to the issuance of such shares, have been paid.

 

iii.                                    Delivery of New Warrants Upon Exercise. 
If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Shares,
deliver to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.

 

iv.                                   No Fractional Shares or Scrip.  No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant.  As to any fraction of a share which Holder would
otherwise be entitled to purchase upon such exercise, the Company shall pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price.

 

v.                                      Charges, Taxes and Expenses.  Issuance
of certificates for Warrant Shares shall be made without charge to the Holder
for any issue or transfer tax or other incidental expense in respect of the
issuance of such certificate, all of which taxes and expenses shall be paid by
the Company, and such certificates shall be issued in the name of the Holder or
in such name or names as may be directed by the Holder;  provided, however, that
in the event certificates for Warrant Shares are to be issued in a name other
than the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder;
and the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto.

 

--------------------------------------------------------------------------------


 

vi.                                   Closing of Books.  The Company will not
close its stockholder books or records in any manner which prevents the timely
exercise of this Warrant, pursuant to the terms hereof.

 

Section 3.                                            Certain Adjustments.

 

a)              Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Warrant), (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding after such event and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted.  Notwithstanding the
forgoing, in the event an adjustment under paragraphs 3(a)(iii) or (iv) would
result in an Exercise Price greater than $0.02, following the calculation of the
number of shares issuable as adjusted, the Exercise Price shall thereafter be
fixed at $0.04.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

b)             Redemption.  Beginning twelve (12) months after the Initial
Exercise Date, provided the Equity Conditions, defined below, are satisfied, if
the daily closing price of the Common Stock equals $1.00 or more (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) per share for the 20 consecutive Trading Days (such calculation to
occur no earlier than twelve (12) months after the Initial Exercise Date)
immediately prior to the Redemption Notice Date (as defined below), and average
daily dollar volume of the Common Stock on the Trading Market is at least
$1,000,000, unless the Holder is prohibited from exercising the Warrants
pursuant to Section 1(d)(i) hereof, the Company shall have the right, on twenty
(20) business days’ notice to the Holder (an “Redemption Notice” and the date
such notice is received by the Holder, the “Redemption Notice Date”), to redeem
any portion of the Warrants then held by the Holder for $0.001 per Warrant. To
effect a Redemption hereunder, the Holder shall not be required to physically
surrender the Warrant certificate to the Company.  “Equity Conditions” shall
mean, during the period in question, (i) the Company

 

--------------------------------------------------------------------------------


 

shall have duly honored all Warrant exercises scheduled to occur or occurring by
virtue of one or more Notices of Exercise, if any, (ii) there is an effective
Registration Statement pursuant to which the Holder is permitted to utilize the
prospectus thereunder to resell all of the shares issuable pursuant to the
Transaction Documents (and the Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future), (iii) the
Common Stock is trading on the Trading Market and all of the shares issuable
pursuant to the Transaction Documents are listed for trading on a Trading Market
(and the Company believes, in good faith, that trading of the Common Stock on a
Trading Market will continue uninterrupted for the foreseeable future),
(iv) there is a sufficient number of authorized but unissued and otherwise
unreserved shares of Common Stock for the issuance of all of the shares issuable
pursuant to the Transaction Documents, and (v) no public announcement of a
pending or proposed Fundamental Transaction, Change of Control Transaction or
acquisition transaction has occurred that has not been consummated.

 

c)              Subsequent Equity Sales. Other than pursuant to an Exempt
Issuance, for the period commencing on the date this warrant is originally
issued until June 30, 2010, if the Company shall sell or grant any option to
purchase or otherwise dispose of or issue any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then Exercise Price (such lower price,
the “Base Share Price” and such issuances collectively, a “Dilutive Issuance”),
as adjusted hereunder (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which is issued in
connection with such issuance, be entitled to receive shares of Common Stock at
an effective price per share which is less than the Exercise Price, such
issuance shall be deemed to have occurred for less than the Exercise Price),
then, the Exercise Price shall be reduced then to an amount equal to the Base
Share Price. Such adjustment shall be made whenever such Common Stock or Common
Stock Equivalents are issued.  The Company shall notify the Holder in writing,
no later than the Trading Day following the issuance of any Common Stock or
Common Stock Equivalents subject to this section, indicating therein the
applicable issuance price, or of applicable reset price, exchange price,
conversion price and other pricing terms (such notice the “Dilutive Issuance
Notice”).  For purposes of clarification, whether or not the Company provides a
Dilutive Issuance Notice pursuant to this Section 3(b), upon the occurrence of
any Dilutive Issuance, after the date of such Dilutive Issuance the Holder is
entitled to purchase number of Warrant Shares determined by dividing the product
of the Exercise Price and the number of Warrant Shares which could be obtained
upon the exercise of the Warrants prior to such adjustment by the Base Share
Price regardless of whether the Holder accurately refers to the Base Share Price
in the Notice of Exercise.

 

--------------------------------------------------------------------------------


 

d)             Pro Rata Distributions.  If the Company, at any time prior to the
Termination Date, shall distribute to all holders of Common Stock (and not to
Holders of the Warrants) evidences of its indebtedness or assets or rights or
warrants to subscribe for or purchase any security other than the Common Stock,
then in each such case the Exercise Price shall be adjusted by multiplying the
Exercise Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith.  In either case the adjustments shall be described in a
statement provided to the Holders of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock.  Such adjustment shall be made whenever any such distribution
is made and shall become effective immediately after the record date mentioned
above.

 

e)              Calculations. All calculations under this Section 3 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
The number of shares of Common Stock outstanding at any given time shall not
includes shares of Common Stock owned or held by or for the account of the
Company, and the description of any such shares of Common Stock shall be
considered on issue or sale of Common Stock.  For purposes of this Section 3,
the number of shares of Common Stock deemed to be issued and outstanding as of a
given date shall be the sum of the number of shares of Common Stock (excluding
treasury shares, if any) issued and outstanding.

 

f)                Notice to Holders.

 

i.                                          Adjustment to Exercise Price.
Whenever the Exercise Price is adjusted pursuant to this Section 3, the Company
shall promptly mail to each Holder a notice setting forth the Exercise Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 

ii.                                       Notice to Allow Exercise by Holder. If
(A) the Company shall declare a dividend (or any other distribution) on the
Common Stock; (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock; (C) the Company shall authorize the
granting to all holders of the Common Stock rights or warrants to subscribe for
or purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into

 

--------------------------------------------------------------------------------


 

other securities, cash or property; (E) the Company shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Company; then, in each case, the Company shall cause to be mailed to the
Holder at its last addresses as it shall appear upon the Warrant Register of the
Company, at least 10 calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange;  provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice.  The Holder is entitled to
exercise this Warrant during the 10-day period commencing the date of such
notice to the effective date of the event triggering such notice.

 

g)             Reorganizations, Etc.  In case, at any time during the Exercise
Period, of any capital reorganization, of any reclassification of the stock of
the Company (other than a change in par value or from par value to no par value
or from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), or the consolidation or merger
of the Company with or into another corporation (other than a consolidation or
merger in which the Company is the continuing operation and which does not
result in any change or reclassification in the Warrant Shares) or of the sale
of all or substantially all the properties and assets of the Company as an
entirety to any other corporation, the Company, at its sole discretion, shall
have the right and option to (A) provide 30 days prior written notice of such
event to the Holder and this Warrant shall terminate and be of no further force
and effect on and after the effective date of such capital reorganization or
reclassification or the consummation of such consolidation, sale or merger; or
(B) provide that this Warrant shall, after such reorganization,
reclassification, consolidation, merger or sale, be exercisable for the kind and
number of shares of stock or other securities or property of the Company or of
the corporation resulting from such consolidation or surviving such merger or to
which such properties and assets shall have been sold to which such holder would
have been entitled if he, she or it had held the Warrant Shares issuable upon
the exercise hereof immediately prior to such reorganization, reclassification,
consolidation, merger or sale.

 

--------------------------------------------------------------------------------

 

h)             Exempt Issuance. “‘Exempt Issuance’ means the issuance of
(i) shares of Common Stock or options to employees, officers, directors or bona
fide consultants of the Company (including shares of Common Stock issued
pursuant to the exercise of such options) pursuant to any stock or option plan
duly adopted by a majority of the non-employee members of the Board of Directors
of the Company or a majority of the members of a committee of non-employee
directors established for such purpose, (ii) securities issued upon the exercise
or exchange of or conversion of any Securities issued hereunder and/or
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Warrant was originally issued,
provided that such securities have not been amended since the date this Warrant
was originally issued to increase the number of such securities or to decrease
the exercise, exchange or conversion price of any such securities,
(c) securities issued in lieu of cash payments for bona fide license fees or
royalties,  (d) securities issued in a single financing transaction for cash in
an amount less than $100,000  or in a series of financing transaction occurring
over a period of 60 consecutive day in an amount less than $100,000, and
(e) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors, provided any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities,

 

i)                 Voluntary Adjustment By Company. The Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.

 

Section 4.               Transfer of Warrant.

 

a)              Transferability.  Subject to compliance with any applicable
securities laws and the conditions set forth in Sections 5(a) and 4(d) hereof
and to the provisions of Section 4.1 of the Purchase Agreement, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled.  A

 

--------------------------------------------------------------------------------


 

Warrant, if properly assigned, may be exercised by a new holder for the purchase
of Warrant Shares without having a new Warrant issued.

 

b)             New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney. 
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.

 

c)              Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

d)             Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a qualified institutional buyer
as defined in Rule 144A(a) under the Securities Act.

 

Section 5.               Registration Rights.

 

a)             Joining other Registration Statements.            If at any time
or times, the Company proposes to file one or more Registration Statements on
Form S-1 or S-3 or other appropriate form for the registration of its Common
Stock or other equity securities under the Securities Act for a public offering,
whether or not underwritten (excluding the issuance of shares pursuant to
employees’ options, incentive or similar plans, or in connection with an
acquisition, merger or exchange of securities which involves no distribution for
cash), it shall give a Notice of Registration to the Holder and shall include in
each Registration Statement referred to in such notice all such Warrant Shares
with respect to which the Holder shall have delivered to the Company a Notice of

 

--------------------------------------------------------------------------------


 

Intent to Sell within 20 days after the Company has given its Notice of
Registration.   Such Notice of Registration shall be given not later than ten
(10) days prior to the filing of any such Registration Statement.   All expenses
incurred by the Company in complying with the foregoing registration
requirements (except fees and disbursements of counsel for the Holder;
registration fees of the Commission for registration of the Securities,
underwriting discounts, commissions or similar expenses to be incurred in
connection with the sale of securities to be registered for the Holder) shall be
borne by the Company.  The Company shall have no obligation to register any
Securities under this Section 5(a) unless the Holder agrees to join in the
underwriting arrangements,  if any, proposed for the other securities being
registered on the same terms as other participants in the distribution, unless
such underwriters decline to include the Warrant Shares therein in which event
the Company may delay the delivery of prospectuses to the Holder for a period
not in excess of 45 days from the effective date of such Registration
Statement.  The foregoing rights of registration shall be applicable on one, and
only one occasion, regardless of the number of shares included therein, provided
that the Registration statement shall have become effective and shall remain
effective and in compliance with the Securities Act, subject to the limitations
of Section 5(b)   The Holder’s rights pursuant to this Section 5(a)  shall
expire on December 31, 2011.

 

b)            Notice of Intent to Sell and Notice of Registration.  “Notice of
Intent to Sell” shall mean a written notice signed by the Holder (i) setting
forth the number of units of Warrant Shares which the Holder desires to have
registered for sale, (ii) representing that the Holder has a present intention
to sell the same, (iii) setting forth (if delivered pursuant to Section 5(a))
the intended method by which such sale will be effected and the names of the
underwriters, if any; whose services are intended to be used to effect such
sale, and (iv) agreeing to execute all consents, powers of attorneys,
registration statements, and other documents required in order to permit such
Registration Statement to be made effective and carry out the distribution. 
“Notice of Registration” shall mean a written notice signed by an officer of the
Company and setting forth the approximate date on which it intends to file a
Registration Statement on Form, S-1 or S-3 or other appropriate form for the
registration of its Common Stock pursuant to the Securities Act, and the
approximate date on which it contemplates such Registration Statement will
become effective whether the Registration Statement is being filed pursuant to
Section 5(a) of this Warrant.

 

c)             Indemnification.  The obligation of the Company to register
Warrant Shares for the Holder pursuant to this Agreement shall be subject to the
receipt by the Company of an agreement from the Holder and each underwriter of
any securities registered for the Holder, in form and substance satisfactory to
the Company,  indemnifying the Company against liability arising out of or based
upon any untrue statement or alleged untrue statement of a material fact in the
Registration statement or the omission or alleged omission to state therein any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, if such statement or omission was made by the
Company in reliance upon and in conformity with written information furnished to
the Company specifically. for use in such Registration Statement by or on behalf
of the Holder with respect to the Holder or any underwriter of any securities
registered for the Holder.  In connection with registration under the

 

--------------------------------------------------------------------------------


 

Securities Act of securities owned by the Holder,  the Company hereby agrees to
indemnify the Holder and each underwriter of any securities registered for the
Holder against liability arising out of or based upon any untrue statement or
alleged untrue statement of a material fact in a Registration statement filed by
the Company pursuant hereto, or the omission or alleged omission to state in
such Registration Statement any material fact required to be stated therein or
necessary in order to make the statement therein not misleading, other than any
such statement included in, or omission from, such Registration Statement by the
Company in reliance upon and in conformity with written information furnished to
the Company,  specifically for use therein by or on behalf of the Holder with
respect to the Holder or by any underwriter of the securities included therein
and to join in an underwriting agreement having usual and customary terms,
including customary representations warranties and agreements (in addition to
the indemnification agreements provided by this Section 5(c)).

 

d)            Certain Terms and Conditions.          The following provisions
shall be applicable to all registration rights granted in this Section 5:

 

i.      the Company shall have the right to require any registration required
under Section 5(a) to contemplate offerings in the same manner as other shares
registered therein, provided they are offerings by way of either (i) firm
underwritings, (ii)  exchange distributions or (iii) “shelf” registration
statements;

 

ii.     the Company shall not be required to maintain any Registration Statement
under Section 5(a) in effect for a period of more than six months; provided,
however,  that this period shall be extended at the request of the Holder to no
more than nine months to meet the requirements of underwriters of such
securities pursuant to the terms of an underwriting agreement;

 

iii.    the Company need not include any Warrants or shares owned by the Holder
in any Registration Statement provided for under Sections 5(a) if in the opinion
of counsel for the Company satisfactory to counsel for the Holder, registration
of such shares under the Securities Act is not necessary for the Holder to
dispose of such shares in a public offering and distribution in the open market
in compliance with the Securities Act; provided, in such case the opinion of
such counsel shall be in writing addressed to the Holder and shall be rendered
within twenty (20) days after the Notice of Intent to Sell is received by the
Company.

 

Section 6.               Miscellaneous.

 

a)              Title to Warrant.  Prior to the Termination Date and subject to
compliance with applicable laws and Section 4 of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, at the office or
agency of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this Warrant together with the Assignment Form annexed hereto

 

--------------------------------------------------------------------------------


 

properly endorsed.  The transferee shall sign an investment letter in form and
substance reasonably satisfactory to the Company.

 

b)             No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.  Upon the surrender of this Warrant and
the payment of the aggregate Exercise Price (or by means of a cashless
exercise), the Warrant Shares so purchased shall be and be deemed to be issued
to such Holder as the record owner of such shares as of the close of business on
the later of the date of such surrender or payment.

 

c)              Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

d)             Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

e)              Authorized Shares.

 

The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the

 

--------------------------------------------------------------------------------


 

carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

f)                Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Purchase Agreement.

 

g)             Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 

h)             Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.

 

i)                 Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

j)                 Limitation of Liability.  No provision hereof, in the absence
of any affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a

 

--------------------------------------------------------------------------------


 

stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

k)              Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

l)                 Successors and Assigns.  Subject to applicable securities
laws, this Warrant and the rights and obligations evidenced hereby shall inure
to the benefit of and be binding upon the successors of the Company and the
successors and permitted assigns of Holder.  The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant
and shall be enforceable by any such Holder or holder of Warrant Shares.

 

m)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the holders
of not less than 70% of the Warrants of like tenor then outstanding as shown of
the books and records of the Company.  In such event, the Company will promptly
mail notice of any such modification or amendment to all holders of the Warrants
that have not consented thereto.

 

n)             Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

o)             Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

********************

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

Dated:  December 30, 2008

 

 

 

CALLISTO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Gary S. Jacob

 

 

Title:

CEO

 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

 

TO:         CALLISTO PHARMACEUTICALS, INC.

 

(1)  The undersigned hereby elects to purchase                  Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

 

(2)  Payment shall take the form of (check applicable box):

 

o in lawful money of the United States; or

 

o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(3)  Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

 

The Warrant Shares shall be delivered to the following:

 

 

(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:

 

 

Signature of Authorized Signatory of Investing Entity:

 

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

 

whose address is

 

 

 

.

 

 

Dated:

 

,

 

 

 

 

 

Holder’s Signature:

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------
